*519OPINION OF THE COURT
GREENBERG, Circuit Judge.
This civil rights action, filed pursuant to 42 U.S.C. § 1983, arises from a poolside disciplinary encounter between teacher Richard Osbeck and student Charles Metz-ger at Log College Junior High School in Bucks County, Pennsylvania, from which Metzger emerged with a broken nose and other injuries requiring hospitalization. The district court granted a motion for summary judgment in which Osbeck, principal Harry L. Clark, supervisor Ronald Y. White, the Centennial School District, the Centennial School Board, and its members all joined and from which Metzger and his parents appeal. Upon plenary review of defendants’ motion, we find that there is a genuine issue of material fact regarding Osbeck’s intentions when disciplining Metz-ger. Accordingly, we will reverse the district court’s order of June 26, 1987 entered on the motion to the extent that it dismissed the Metzgers’ substantive due process claim and pendent state claims against Osbeck. We will, however, otherwise affirm the order.
In reviewing a grant of summary judgment, we apply the same test used by the district court and thus unless we find that no genuine issue as to any material fact remains for trial and that the moving parties are entitled to summary judgment as a matter of law, we must reverse. Tigg Corp. v. Dow Corning Corp., 822 F.2d 358, 361 (3d Cir.1987); Fed.R.Civ.P. 56(c). At the summary judgment stage, the judge’s role “is not himself to weigh the evidence and determine the truth of the matter,” but to determine whether the evidence creates a genuine issue of material fact which, “because [it] may reasonably be resolved in favor of either party,” “properly can be resolved only by a finder of fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986). In determining whether a factual dispute exists, the judge must view the evidence in the light most favorable to the nonmoving party. Tigg, 822 F.2d at 361. If from this perspective the judge discerns a “genuine” dispute over a “material” fact, the motion must be denied. Sorba v. Pennsylvania Drilling Company, Inc., 821 F.2d 200, 203 (3d Cir.1987), cert. denied, — U.S. —, 108 S.Ct. 730, 98 L.Ed. 2d 679 (1988).
We agree with the district judge’s statement in his memorandum opinion granting defendants’ motion for summary judgment that a reasonable jury could find the following facts:
Metzger was enrolled in a swimming class taught by defendant Richard Os-beck (‘Osbeck’), the chairman of the school’s physical education department. Metzger was failing swimming for failure to participate in class, but had not been a source of disciplinary problems for Osbeck. January 28, 1983 was the last day of the marking period, so Os-beck used class time for a recreational swim. Metzger had a written excuse from class that day: he recalls that he was suffering from the flu and had a swollen leg. During class, Metzger traded baseball cards with several fellow students on the pool deck.
Several feet away, Osbeck stood talking to a student teacher. Osbeck overheard Metzger using inappropriate language in the course of a conversation with a female student about baseball cards. He walked to where Metzger was standing, and, standing behind him, placed his arms around Metzger’s neck and shoulder area. Holding Metzger in that position, Osbeck quietly asked him, ‘Was that you using foul language?,’ and, when there was no response, said ‘That kind of language is unacceptable in this class. Do you understand me?’ In the course of the questioning, Osbeck’s arm moved slightly, upward, from Metz-ger’s Adam’s apple to under his chin; at some point, Metzger felt pressure on the underneath portion of the chin and had to stand up on his toes. Osbeck then released Metzger, intending to turn him around. Instead, Metzger, who had lost consciousness at some point, fell face down onto the pool deck.
As a consequence of his fall, Metzger suffered lacerations to his lower lip, a broken *520nose, fractured teeth and other injuries requiring hospitalization.
The district judge granted Osbeck summary judgment as he concluded that Metz-ger had suffered no due process violations because a jury in the circumstances of the case could not infer that Osbeck intended to injure him or acted in reckless disregard of a risk of which he should have been aware. The other defendants were granted summary judgment as there was no school policy authorizing the conduct of which plaintiffs complained, there was no legal or factual basis for vicarious liability of the supervisors, and there was no showing that Osbeck had received inadequate training. See Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Kibbe v. City of Springfield, 777 F.2d 801, 805 (1st Cir.1985), cert. dismissed, — U.S. —, 107 S.Ct. 1114, 94 L.Ed.2d 293 (1987); Commonwealth v. Porter, 659 F.2d 306, 321 (3d Cir.1981), cert. denied, 458 U.S. 1121, 102 S.Ct. 3509, 73 L.Ed.2d 1383 (1982).
We have concluded that we cannot agree with the district judge to the extent he found that the restraint employed by Osbeck “in the circumstances in which it was employed, does not permit the inference that Osbeck intended to injure Metzger or recklessly disregarded a risk of injury of which he should reasonably have been aware.”1 A decision to discipline a student, if accomplished through excessive force and appreciable physical pain, may constitute an invasion of the child’s Fifth Amendment liberty interest in his personal security and a violation of substantive due process prohibited by the Fourteenth Amendment. See Hall v. Tawney, 621 F.2d 607, 611 (4th Cir.1980) (construing Ingraham v. Wright, 430 U.S. 651, 673-74, 97 S.Ct. 1401, 1413-14, 51 L.Ed.2d 711 (1977)); see also Kidd v. O’Neil, 774 F.2d 1252, 1259 (4th Cir.1985).2 The district court observed that the most commonly cited framework for evaluating the constitutional import of allegations of excessive force is that employed by Judge Friendly in Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973):
In determining whether the constitutional line has been crossed, a court must look to such factors as the need for the application of force, the relationship between the need and the amount of force that was used, the extent of injury inflicted, and whether force was applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of causing harm.
Even if physical reinforcement of a teacher’s verbal admonitions is pedagogically appropriate and condoned by school disciplinary policy, we believe a reasonable jury could find that the restraints employed by Osbeck, if responsible for the student’s loss of consciousness, exceeded the degree of force needed to correct Metzger’s alleged breach of discipline and that the substantial injuries sustained by Metzger served no legitimate disciplinary purpose. If the jury is persuaded that Osbeck employed those restraints with the intent to cause harm, Osbeck will be subject to liability for crossing the “constitutional line” *521separating a common law tort from a deprivation of a substantive due process.
In reaching this conclusion we note that it is undisputed that Osbeck intentionally placed his arms around Metzger’s neck and shoulders. While we recognize that Os-beck disclaims any ill-will toward Metzger and that the circumstances of the encounter suggest he was motivated by a legitimate disciplinary desire to admonish, not injure, the student, we cannot say that a reasonable jury could not believe that Os-beck intended the consequences of his act or believed them to be a substantially certain result of it. Thus we cannot deprive plaintiffs of an opportunity to have a jury resolve the issue of Osbeck’s intent in their favor. See Chipollini v. Spencer Gifts, Inc., 814 F.2d 893, 900 (3d Cir.), cert. dismissed, — U.S. —, 108 S.Ct. 26, 97 L.Ed.2d 816 (1987).
In this regard we observe that a jury might reasonably conclude that in view of Osbeck’s position as a physical education instructor and wrestling coach, he was aware of the inherent risks of restraining Metzger. If it did, it could discredit Os-beck’s disclaimer of punitive intent and could find that he intended to cause Metz-ger harm or believed harm was substantially certain to attend his actions. In short, we cannot permit a summary judgment to be granted to a defendant who, by an intentional act, may have caused serious harm simply because he says he did not intend the harm. Thus, the evidence at this stage of the proceedings is not so one-sided that Osbeck must prevail as a matter of law. Anderson, 477 U.S. at 251, 106 S.Ct. at 2512. Our result is consistent with the general approach that a court should be reluctant to grant a motion for summary judgment when resolution of the disposi-tive issue requires a determination of state of mind, for in such cases! “much depends upon the credibility of witnesses testifying as to their own states of mind, and assessing credibility is a delicate matter best left to the fact finder.” Watts v. University of Delaware, 622 F.2d 47, 52 (3d Cir.1980) (quoting In re Yarn Processing Patent Validity Litigation, 498 F.2d 271, 288 (5th Cir.), cert. denied, 419 U.S. 1057, 95 S.Ct. 640, 42 L.Ed.2d 654 (1974) (citations omitted)).
In view of the aforesaid, we will reverse the dismissal of the Metzgers’ substantive due process claim and pendent state claims against Osbeck and remand the matter for further proceedings consistent with this opinion. We will, however, affirm the dismissal of all other constitutionally based claims against Osbeck and all claims against the other defendants for the reasons set forth in the district court’s opinion.3

. Although the Supreme Court has had "no occasion to consider whether something less than intentional conduct, such as recklessness or ‘gross negligence,' is enough to trigger the protections of the Due Process Clause,” Daniels v. Williams, 474 U.S. 327, 334 n. 3, 106 S.Ct. 662, 667 n. 3, 88 L.Ed.2d 662 (1986), this court has recently reaffirmed its position as stated in Davidson v. O’Lone, 752 F.2d 817, 828 (3d Cir.1984) (in banc), aff’d sub nom., Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986), that when a state actor has "infringed a liberty interest by intentional conduct, gross negligence, or reckless indifference, or an established state procedure, the matter is actionable under section 1983.” Colburn v. Upper Darby Township, 838 F.2d 663, 668 (3d Cir.1988). Because we conclude that a genuine issue of material fact exists as to Osbeck’s intent, we are not required to address the issue of his potential liability for reckless indifference to the alleged dangers inherent in his handling of Metzger or for gross negligence in disciplining him. We do point out, however, that under Colburn it appears likely that at a trial of this case charges on gross negligence or recklessness will be appropriate.


. In Justice v. Dennis, 834 F.2d 380, 383 (4th Cir.1987), Kidd v. O'Neil was partially overruled but not on the point for which we cite the case.


. The other constitutional claims against Osbeck which we do not reinstate are based on a denial of procedural due process, infringement of Metzger’s rights to free speech and free expression and rights under the Ninth Amendment. As noted by the district court, despite the broad sweep of their complaint, plaintiffs rely exclusively on theories of substantive and procedural due process to support their contention that Osbeck’s use of excessive force violated Metz-ger’s constitutional rights. We see no basis for the procedural due process claim here. See Ingraham v. Wright, 430 U.S. at 672-83, 97 S.Ct. at 1413-19. Thus, except for the substantive due process and pendent state claims, the plaintiffs’ bases for recovery are either without merit or abandoned.